DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A1 in the reply filed on 7/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12 and 15-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element configured to acquire a value related to a temperature of the load” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation “an element configured to acquire a value related to a temperature of a load” is interpreted as “a sensor including a voltage sensor or a current sensor” (see para. 87, 104) and equivalents thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilat (US 2018/0303161).
Regarding claims 1 and 20, Bilat discloses an electrically operated aerosol-generating system (abstract; “aerosol generating apparatus”) comprising: 
a battery (14; Fig. 1a-b; “power supply”);
a heater element (32, 36; “load”) configured to generate heat (para. 136) to heat an aerosol-forming substrate (para. 134; “aerosol source”) upon receiving power from the battery (see para. 152); 
	electrical circuitry (16; “circuit”) configured to measure the electrical resistance of the heater filaments (para. 138; “element configured to acquire a value related to a temperature of the load”; see 112f above), the electrical circuit connecting the power supply to the load (para. 126, 136-137; see also Fig. 5, para. 152);
	a cartridge (20; “container”) containing the aerosol-forming substrate (para. 124);
	a capillary material (27; “fibrous material”) for conveying liquid to the heater assembly (para. 134), wherein the capillary material retains the liquid the second end to allow heating (see para. 49);  and
	a microprocessor (para. 57, 109, 125; see also 507 in Fig. 5; “controller”) upon detecting an adverse condition such as insufficient aerosol-forming substrate being delivered to the heating element (para. 59; “upon detection of  a sign of a dry state”) in which a ratio exceeds an intermediate threshold but the highest threshold is not exceeded, prevent the supply of power to the heater for a particular period of time (para. 71; “control to improve the possibility of increasing the retaining quantity at a time of starting a supply of the electric power”).

Regarding claim 2, Bilat discloses an LED light (para. 149, 157; “user interface) that issues an alerts of an adverse condition (para. 157; “notification”) such as when the ratio exceeds the intermediate threshold (para. 71; “detection of a sign of the dry state”).  

Regarding claims 13-14, Bilat discloses a first mode of operation where if the ratio exceeds the highest threshold, the electric circuitry prevents the supply of power to the heater until the heater or the aerosol-forming substrate is replaced (para. 71; “make an interval from a completion of generation of an aerosol to a start of sub sequent generation of aerosol longer than a previous interval”); and a second mode of operation where if the intermediate threshold is exceeded but the highest threshold is not exceeded, to prevent the supply of power to the heater until a subsequent user puff (para. 71; “control to improve the possibility of increasing the retaining quantity without performing a control of the interval”); wherein the second mode of operation is performed before the first mode of operation (see para. 71; “preference” and “the first mode is performed upon further detection of the dry state after performing the second mode”).

Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilat (US 2018/0303161) as applied to claim 1 above and further evidenced by Reevell (US 2017/0245551). 
Regarding claim 3, Bilat discloses the apparatus as discussed above with respect to claim 1, wherein the electrical circuitry continually determines if there is an adverse condition and prevents supply of power to the heater until there is no longer an adverse condition (para. 94). 
Regarding the claim limitation “make an interval from completion of the generation of an aerosol to the start of subsequent generation of aerosol longer than a previous interval,” Reevell is used as evidence to show it is known in the art that the rate at which liquid is drawn in the wick is dependent upon the level of liquid in the liquid storage portion, wherein a larger amount of liquid corresponds to a faster wicking rate than a smaller amount of liquid (see para. 42). 
Therefore, one of ordinary skill in the art applying Bilat’s teaching of preventing supply of power to the heater until there is no longer an adverse condition would recognize that the liquid level in the aerosol-forming substrate decreases with each puff corresponding to a decrease in the wicking rate with each puff and therefore corresponds to an increase in the time between first detecting an adverse condition no longer detecting the adverse condition. 

Regarding claim 5, Bilat discloses the detection of the adverse condition detected and determined based on the ratio of ΔR/R0 (see para. 145; “electric resistance value of the load”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bilat (US 2018/0303161) as evidenced by Reevell (US 2017/0245551) as applied to claim 3 above.
Regarding claim 4, Bilat discloses the apparatus as discussed above with respect to claim 3, and further comprising an LED light (para. 149, 157; “user interface) that issues an alerts of an adverse condition (para. 157; “notification”) such as when the ratio exceeds the intermediate threshold (para. 71; “detection of a sign of the dry state”), the electrical circuitry issues the indication (para. 157). Moreover, Bilat discloses the electrical circuitry continually determining if there is an adverse condition and preventing supply of power to the heater until there is no longer an adverse condition (para. 94). 
Regarding the claim limitation “make a next interval longer than the previous interval upon further detection of a sign of the dry state,” Reevell is used as evidence to show it is known in the art that the rate at which liquid is drawn in the wick is dependent upon the level of liquid in the liquid storage portion, wherein a larger amount of liquid corresponds to a faster wicking rate than a smaller amount of liquid (see para. 42). Therefore, one of ordinary skill in the art applying Bilat’s teaching of preventing supply of power to the heater until there is no longer an adverse condition would recognize that the liquid level in the aerosol-forming substrate decreases with each puff corresponding to a decrease in the wicking rate with each puff and therefore corresponds to an increase in the time between first detecting an adverse condition no longer detecting the adverse condition. 
	However, Bilat does not explicitly teach the specific order “perfom[ing] a control to make a next interval longer…after causing the user interface to function one or more times.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order of providing the alert and preventing supply of power until there is no longer an adverse condition because “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see also MPEP 2144.04(IV)CC). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712